DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 15, 2019.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities.  

Claims 2 and 13 recite “the measured volume of earth”, which improperly references what appears to be the antecedent base of “measuring…an amount of earth”.  Corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 5, 6 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the limitation "the drivetrain".  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim 6 and 15 recite the limitation "the measurements".  However, it is unknown whether this in reference to the measuring step introduced in claim 1/12, in claim 6/15 or both.  Further, it is noted that “the measurements” requires multiple measurements be made and supported within the antecedent base.  Correction is required.

Claim 6 recites the limitation "the least amount of earth".  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Allowability of the claims
Claims 1, 3, 4, 7-12, 14 and 16-20 are allowed.  Claims 2, 5, 6, 13 and 15 would be allowed if amended to correct deficiencies indicated herein.  The reason for holding the claims allowable is the independent claim features of responsive to filling earth into the fill location, measure, by a measurement sensor coupled to the first ESV, a compaction level of earth filled into the fill location; and responsive to determining the compaction level to be below a threshold level, communicate a request for a second 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent Publication No. 2014/0088822 and Canadian Patent No. CA2558185, which relate to work vehicles and load management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669